Dismissed and Memorandum Opinion filed August 30, 2007







Dismissed
and Memorandum Opinion filed August 30, 2007.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00419-CV
____________
 
LAMBERT=S TRASH HAULING, INC. and PAUL C.
LAMBERT, Appellants
 
V.
 
FINANCIAL FEDERAL CREDIT, INC., Appellee
 

 
On Appeal from the
County Civil Court at Law No 4
Harris County, Texas
Trial Court Cause No.
849838
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a default judgment signed
April 11, 2006.  Appellant filed an untimely motion to set aside the judgment
on March 14, 2007.  Appellant=s notice of appeal was filed May 14, 2007.

The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1




Appellant=s notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 9 (1997) (construing the predecessor to Rule 26).  However, the
appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner.  See Tex.
R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18. 
Appellant=s notice of appeal was not filed within the
fifteen-day period provided by rule 26.3
On July 30, 2007, appellee filed a motion to dismiss the
appeal for want of jurisdiction.  Appellant filed no response to the motion. 
We grant appellee=s motion.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 30, 2007.
Panel consists of Justices Yates,
Seymore, and Guzman.